PER CURIAM.
Claudio Sad (“Sad”) appeals an adverse final judgment, asserting the trial court erred in denying his motion for leave to amend and add a punitive damages claim to his complaint. We reverse.
Florida courts have consistently held that amendments to complaints should be liberally granted. Susan Fixel, Inc. v. Rosenthal & Rosenthal, Inc., 842 So.2d 204 (Fla. 3d DCA 2003); Lasar Mfg. Co., Inc. v. Bachanov, 436 So.2d 236 (Fla. 3d DCA 1983); see Fla. R. Civ. P. 1.190.
Here, Sad timely filed the motion to amend his complaint to add a punitive damages claim three months before trial. The motion for punitive damages claim dealt with the same facts and circumstances as the underlying case and complaint and would not have prejudiced the defendant in the preparation of its case. Under these circumstances, it was error to deny Sad’s motion to amend. Wackenhut Protective Sys., Inc. v. Key Biscayne Commodore Club Condo. I, Inc., 350 So.2d 1150 (Fla. 3d DCA 1977).
Reversed and remanded for a new trial on all issues.